Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 1, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  137111 (186)                                                                                        Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  ANTHONY PELLEGRINO, Individually and as                                                             Alton Thomas Davis,
  Personal Representative of the Estate of                                                                               Justices
  SHIRLEY ANN PELLEGRINO,
               Plaintiffs-Appellees,
  v                                                                 SC: 137111
                                                                    COA: 274743
                                                                    Wayne CC: 03-325462-NI
  AMPCO SYSTEM PARKING,
           Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for release of the
  award of defendant’s taxed bill of costs and withdrawal of plaintiff’s motion for review
  of taxation of costs is considered, and the motion for review of taxation of costs is
  DISMISSED with prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 1, 2010                    _________________________________________
         p1123                                                                 Clerk